USCA4 Appeal: 22-6107    Doc: 13         Filed: 04/06/2022   Pg: 1 of 4




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-7760


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                    v.

        MICHAEL KENNY CARTER, a/k/a Blaze,

                           Defendant - Appellant.



                                             No. 22-6107


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                    v.

        MICHAEL KENNY CARTER, a/k/a Blaze,

                           Defendant - Appellant.



        Appeals from the United States District Court for the District of South Carolina, at
        Columbia. J. Michelle Childs, District Judge. (3:17-cr-00351-JMC-1; 3:18-cv-02707-
        JMC)


        Submitted: March 16, 2022                                     Decided: April 6, 2022
USCA4 Appeal: 22-6107      Doc: 13         Filed: 04/06/2022    Pg: 2 of 4




        Before GREGORY, Chief Judge, and AGEE and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Michael Kenny Carter, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6107       Doc: 13          Filed: 04/06/2022      Pg: 3 of 4




        PER CURIAM:

               In these consolidated appeals, Michael Kenny Carter challenges orders of the

        district court denying relief on several postjudgment motions. We first address Carter’s

        appeal from the district court’s order construing his motion to reopen the 28 U.S.C. § 2255

        proceedings pursuant to Fed. R. Civ. P. 60(b) (“Rule 60(b) motion”) as an unauthorized,

        successive § 2255 motion and denying it for lack of jurisdiction. Our review of the record

        confirms that the district court properly construed Carter’s Rule 60(b) motion as a

        successive § 2255 motion over which it lacked jurisdiction because he failed to obtain

        prefiling authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); United

        States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015). Accordingly, we deny Carter’s

        motion for a certificate of appealability * and affirm the district court’s order.

               Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

        Cir. 2003), abrogated in part on other grounds by McRae, 793 F.3d 392, we construe

        Carter’s notice of appeal and informal briefs as an application to file a second or successive

        § 2255 motion. Upon review, we conclude that Carter’s claims do not meet the relevant

        standard. See 28 U.S.C. § 2255(h). We therefore deny authorization to file a successive

        § 2255 motion.

               As for the remaining orders from which Carter appeals, having reviewed the record

        and finding no reversible error, we affirm the district court’s orders. United States v.


               *
                  A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. McRae, 793 F.3d at 400.

                                                       3
USCA4 Appeal: 22-6107         Doc: 13     Filed: 04/06/2022    Pg: 4 of 4




        Carter, Nos. 3:17-cr-00351-JMC-1; 3:18-cr-02707-JMC (D.S.C. Dec. 15, 2021, Jan 20,

        2022). We deny Carter’s motions for transcripts at Government expense, for appointment

        of counsel, for reconsideration of the order in Appeal No. 21-7760 denying the motion for

        bail or release pending appeal, and for bail or release pending appeal in Appeal No. 22-

        6170. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   4